DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 19, 2021 is acknowledged.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 65-67 and 73-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/008724, cited by the applicant with an English translation supplied by the examiner for the applicant’s convenience.
             WO ‘724 teaches a vacuum insulated glass unit comprising two spaced apart parallel glass sheets 2, 3 with a low-e coating 7 which is designed to have a separation (area between low-e coating 7 and seal(s) 24, 25) in figures 6, 7 and 8a-e) from the seal. WO’724 does fail to specifically teach how far from the seal (i.e. minimum difference) the low-e coating is and specifically the instantly recited at least 1.5mm per claim 65, 75 and 77. Refer to paragraphs [0002], [009], [0045], [0051] and [0059]. Paragraph [0045] doe teach that the low-e coating ends so as not to touch and impair the formability of the sealing layer. Paragraph [0051] also teaches that the low-e coating can be formed and trimmed to any shape or size desired. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to WO ’724 to form the minimum distance between the low-e coating and seal of at least 1.5mm in order to ensure that the low-e coating ends so as not to touch and impair the formability of the sealing layer. One could also form this distance since WO’724 teaches that the low-e coating can be formed of any desired .
Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘724 as applied to claims 65-67 and 73-78 above, and further in view of Kawanami (2011/0223371).
           The primary reference teaches the invention substantially as claimed except for at least one of the glass sheets being tempered. 
           Kawanami teaches it is known to use a tempered glass sheet in units that have a coating 2a distanced from the seal 4. Refer to figure 1, along with paragraph [0024]. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to WO ‘724 to use a tempered glass sheet, as is taught by Kawanami, since tempered glass sheets are stronger than ordinary glass sheets.  
     
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        12/31/2021